Citation Nr: 1037255	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-24 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability, 
characterized as degenerative changes of lumbar spine with disc 
bulges at L4-L5 and L5-S1 with chronic lumbago.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from April 29, 1998 to 
August 25, 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In January 2010, the Board remanded this 
matter for additional development.  With respect to the claim 
decided herein, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the January 2010 
remand orders and no further action is necessary in this regard.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDING OF FACT

A clear preponderance of the evidence weighs against a finding 
that a current low back disability had its onset or is otherwise 
related to active service.


CONCLUSION OF LAW

A chronic low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated September 2005 the Veteran was provided 
with the information and evidence necessary to substantiate his 
claim.  Specifically, the RO notified the Veteran of the 
information and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  The RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  VA informed 
him that it would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, medical 
records, if he gave VA enough information about such records so 
that VA could request them from the person or agency that had 
them.  In correspondence in January 2010 the RO notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Defects as to the timeliness of the 
statutory and regulatory notice are rendered moot because the 
Veteran's claim on appeal have been fully developed and re-
adjudicated by an agency of original jurisdiction after notice 
was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and service medical 
reports.  VA outpatient treatment and private treatment records 
have been associated with the claims folder.  The Veteran has 
been afforded a VA medical examination.  Records from the Social 
Security Administration (SSA) have been obtained.  The Veteran 
has not identified, and the record does not otherwise indicate, 
any existing pertinent evidence that has not been obtained.  
Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection Claims

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a). 
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App.  at 54.

The Veteran essentially contends that he currently has a lumbar 
spine disorder related to an injury to his lumbar spine in 
service when a drill sergeant bumped into him from behind 
unexpectedly and hard enough to move the Veteran about six feet.  
There is no specific notation in the Veteran's service treatment 
records of the incident when he was bumped by a drill sergeant, 
injuring his low back.  Service treatment record show that the 
Veteran complained of low back pain for one week in June 1998.  
There was no mention of a precipitating trauma.  The assessment 
was low back pain.  Service treatment records show no further 
complaints or assessment associated with the Veteran's low back 
subsequent to that made in June 1998.  

The Veteran filed a claim for compensation in August 1998.  He 
claimed injuries to his feet, legs, and right ankle.  There was 
no mention of a back injury or disability.  

In September 1998 the Veteran underwent a VA general medical 
examination.  At the examination the Veteran provided no 
information regarding his low back.  However, he provided great 
detail regarding his lower extremities for which he was profiled 
in service.  In April 1999 the Veteran was diagnosed with low 
back pain by his private physician, Dr. RWM.  At a visit at a 
private orthopedic center in May 2000, the Veteran was evaluated 
by Dr. CRK.  At that time the Veteran reported that he was 
discharged from the service after basic training because of 
stress fractures in his lower extremities and during that time 
his neck and back also became painful.  Dr. CRK noted that MRI 
[magnetic resonance imaging] of the Veteran's cervical and 
thoracic spine was normal except for a scoliosis in the upper 
thoracic area with no impingement on the cord or nerve roots.  
Dr. CRK noted that he did not think that the scoliosis was the 
cause of the Veteran's discomfort but that the Veteran probably 
had some muscular back pain.  He recommended exercise to treat 
the disorder.  

The Veteran was seen at a private regional medical center in 
November 2000 with complaints of chronic back pain for two years.  
He reported that there was no recent injury to the back and that 
he was out of medication.  The diagnosis was chronic low back 
pain.  In December 2000 the Veteran was seen by his private 
physician, Dr. KM.  At that visit the Veteran reported that he 
had sustained a back injury while in the military when he was 
struck from behind by his drill sergeant.  He indicated that 
since that time he continues to have pain in the neck and upper 
and low back.  Dr. KM noted that she reviewed the Veteran's 
spinal x-rays taken in April 2000 of the cervical and upper 
thoracic and lumbar spine.  She noted that the Veteran has 
cervical and upper thoracic mild scoliosis and a mild lumbar 
scoliosis.  The impression, in pertinent part, was right L3 or L4 
sciatica.  In a follow-up examination by Dr. KM in December 2000 
the Veteran reported that he continued to have shooting pain from 
the low back down the right thigh to the knee.  The impression 
was right lumbar radicular syndrome.  MRI of the lumbar spine was 
performed in December 2000.  The conclusion was minor 
posterocentral disc bulge at L5-S1 level without neural 
compromise.  The remainder of the examination was unremarkable.  
The examiner noted that, "Specifically, no abnormalities are 
seen to explain the patient's clinical symptoms."  In January 
2001 the Veteran saw Dr. KM who noted that the Veteran was 
essentially there for a work excuse.  She further noted that on 
examination she was unable to palpate any area of muscle spasm in 
the low back.  Lumbar range of motion was 80 percent normal in 
all directions.  The impression was lumbago.  Dr. KM commented 
that the Veteran's subjective complaints were out of proportion 
to objective findings.  She stated that there was no reason the 
Veteran could not resume his regular employment.

In June 2003, the Veteran was seen at a VA outpatient care 
clinic.  He reported pain in the thoracic lumbar area since his 
"training time."  He also reported that he worked in the 
correctional system but quit because his foot pain bothered him 
and he was unable to walk around comfortably.  On examination his 
back showed no paravertebral muscle spasm.  The examiner noted 
that the Veteran's description of pain was inappropriate to his 
physical examination.  The pertinent impression was back pain.  
X-rays taken in June 2003 revealed an impression of possible 
muscle spasm.  X-ray of the lumbosacral spine in September 2004 
showed the lumbar spine had almost lost its normal curvature, 
which may be due to muscle spasm.  The impression was "Question 
of lumbar spasm."  CT [computed tomography] scan of the lumbar 
spine in September 2004 showed an unremarkable CT scan of the 
lumbosacral spine except for subtle bulging disc of L4/5 and 
L5/S1; and early degenerative changes of the lumbar spine was 
suspected.  

It was noted in a December 2004 VA physical medicine and 
rehabilitation consult report that the Veteran was experiencing 
back pain.  On examination there was no tenderness noted, but 
there was mild rigidity of the lumbar spine.  The Veteran stated 
to the examiner that he could not bend forward at all because of 
the spasms.  The examiner noted that he questioned the Veteran's 
statement because "he should be able to do it."  He noted that 
the Veteran was able to bend backwards about 15 to 20 degrees.  
VA outpatient progress note dated in January 2005 provides an 
assessment of chronic low back pain with generalized arthralgias.  
VA outpatient treatment reports in February 2005, and May 2006 
provide assessment of low back pain.  

Impression on CT scan of the lumbar spine in September 2007 show 
normal levels at T12-L1, L1-2, L2-3, and L4-5 with minimal bulge, 
otherwise normal.  The impression was disk bulge at L5-S1 with no 
significant spinal stenosis and no significant thecal sac or 
nerve root encroachment.  Minor abnormality was indicated.  X-ray 
examination of the thoracic and lumbosacral spine in September 
2007 reveal minor abnormality with no significant interval change 
in anterior wedging at T11 and T12 when compared with previous 
findings.  MRI impression of the lumbar spine in November 2007 
shows no significant disc herniation, spinal canal narrowing or 
neuroforminal narrowing.  A VA primary care physician note dated 
in January and September 2008 provides an assessment of chronic 
low back pain.  

CT of the lumbar spine in March 2009 shows findings within normal 
limits.  There was no significant central stenosis or foraminal 
narrowing.  VA primary care physician note of October 2009 
rendered an impression of chronic low back pain.    MRI of the 
lumbosacral and thoracic spine in April 2010 reveals normal 
findings.  

The Veteran had a VA compensation examination for the spine in 
April 2010 to identify all current disability underlying his 
complaints of low back pain and to determine whether any back 
disability is related to or aggravated by his military service.  
The examiner noted review of the claims folder.  The examiner 
cited and discussed the clinical evidence in the claims folder.  
The examiner also completed all appropriate tests including MRI 
and range of motion testing of the lumbar spine.  He also 
reviewed studies conducted.  The examiner interviewed the Veteran 
and obtained a detailed account of an incident in service, where 
he was tackled by an officer, fell onto a chair and the officer 
jumped on him and put a "dagger to his neck."  The Veteran 
indicated that after the incident he had "medical followup and 
x-rays but he was doing push-ups and he could not hold his back 
straight when he went in for medical followup."

On physical examination of the Veteran the examiner noted that 
the Veteran refused to put weight on the right foot.  Therefore 
it was very hard to evaluate a normal stance.  It was noted that 
the Veteran leaned hard on a left-handed cane.  The examiner 
noted that the Veteran's complaints do not have appropriate 
physical signs and symptoms.  There were non-physical findings 
noted throughout the examination as well as the fact that the 
Veteran constantly posed questions about what could cause certain 
signs and symptoms and why he could not find answers.  The 
examiner noted that "This was a very difficult exam to 
perform."  The diagnoses were muscle myalgias low back with no 
evidence of any physical mechanism to cause this pain or the 
radiating pain the Veteran complains of in the lower extremities, 
other than his pre-existing scoliosis.  The examiner's rationale 
was that a review of the claims folder and examination of the 
Veteran revealed that throughout his medical follow-up he has had 
fixations concerning pain that are out of proportion to his 
physical examinations.  The Veteran has been encouraged to have 
psychiatric follow-up concerning his complaints of pain by other 
practitioners.  The examiner further noted that although the 
Veteran spoke of an injury to his back in service, it was not 
noted in any dictation throughout his military tenure, throughout 
the compensation examination in 1998, or throughout any of the 
other facilities where he had examinations.  The examiner stated 
that in review of the accumulation of the material, it is also 
noted that the Veteran's thoracic scoliosis was present prior to 
his admission to the military.  This was not a new diagnosis.  

In May 2010 the Veteran was seen at a VA neurology clinic with 
complaints of pain in the thoracic and lumbar area.  On 
examination the Veteran was informed that studies do not show any 
type of tumor or disk rupture to explain his symptoms.  The 
impression was lumbar and thoracic spine with negative studies.  
It was noted that "Probably, we are dealing with musculoskeletal 
pain."  The Veteran was informed that the "study does not show 
any surgical lesion."  "In addition, the symptoms have been 
going on since 1998 and the studies are negative."

In considering the evidence in this case, the Board finds that 
service connection for a low back disability is not warranted.  
Here, VA requested a medical opinion as to whether any low back 
disability is at least as likely as not (50 percent probability 
or more) related to or was aggravated by service.  As noted 
above, that examination was conducted in April 2010.  The 
examiner opined that it is not at least as likely as not that the 
Veteran's complaints related to his low back are related to the 
low back problem he experienced in the service.  Based on this 
opinion, it is concluded that the Veteran's claimed low back 
disability was not incurred in or aggravated during his brief 
period of service and the claim must be denied.  

In reaching this conclusion, the Board has assigned high 
probative value to the opinion of VA examiner, who examined the 
Veteran in April 2010 and provided a thorough and detailed 
evaluation of the Veteran's claimed low back disability.  When 
assessing the probative value of a medical opinion, the access to 
claims files and the thoroughness and detail of the opinion must 
be considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is factually accurate, fully 
articulated, and of sound reasoning for the conclusion reached, 
not the mere fact that the claims file was reviewed).  As noted 
above, the examiner reviewed the claims folder, cited to 
pertinent evidence that was reviewed, interviewed the Veteran to 
obtained a history and a detailed account of an incident in 
service, examined the Veteran and provided a rationale for his 
opinion.  The Board therefore finds the April 2010 VA examination 
adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Board notes also that the April 2010 
opinion is not rebutted by any other medical opinion of record.  
There is no competent medical evidence that links the Veteran's 
claimed low back disability to his period of service or within an 
applicable presumptive period following his military service.  
Therefore, the Board found the VA examiner's opinion to be of 
great probative value.

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Board acknowledges the Veteran's assertions that his back was 
injured in service and that his current low back disability is 
related to the in-service injury.  While the Veteran is competent 
to testify regarding symptoms regarding his low back because it 
is within the realm of his personal knowledge, the Veteran is not 
shown to have the medical expertise to diagnose spinal pathology 
or to determine its etiology.  As mentioned earlier the Board 
finds that the greatest probative weight is accorded the 2010 VA 
examiner's opinion which does not establish a relationship 
between the Veteran's low back disability and his military 
service.  

It is acknowledged that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
in the present case, to the extent that the Veteran is claiming 
continuous low back symptomatology since active service, he is 
not found to be credible.  The June 1998 service treatment record 
shows an assessment of low back pain, however, there was no 
mention of precipitating trauma.  The Veteran filed a claim for 
compensation in 1998 and mentioned several physical injuries that 
occurred in service and made no mention of what has recently been 
described as a particularly violent assault and injury.  When the 
Veteran was examined by VA in 1998, there was no mention of any 
low back symptomatology.  It is reasonable to expect that if he 
was experiencing low back pain following his discharge from 
service he would have mentioned it in his claim for compensation 
and/or reported it at the time of that examination in 1998.  In 
that examination report musculoskeletal examination shows no 
objective findings for the low back.  

The Veteran's lack of candor in reporting symptoms of his claimed 
low back disability attests to his credibility.  Dr. KM who 
initially found low back pathology in 2000 commented in 2001 that 
the Veteran's subjective complaints were out of proportion to 
objective findings.  Likewise, VA examiner in 2010 found that 
throughout the Veteran's medical follow-up he had fixations 
concerning pain that were out of proportion to the physical 
examinations.  Also, on examination in May 2010 the Veteran had 
negative study results and was informed that studies do not show 
any type of tumor or disk rupture to explain his symptoms.  
Additionally, the VA examiner who had an opportunity to consider 
the Veteran's history of low back pain since service and reviewed 
the clinical record concluded that current low back disability 
was unrelated to service.  In essence, the Board does not find 
the Veteran's claims of serious back injury in service or 
continuous low back symptomatology since service to be credible.  

In this case, the competent, credible evidence of record does not 
establish a link between current low back disability and service.  
Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for a low back 
disability.  As the preponderance of the evidence is against the 
Veteran's claim, it must be denied.  


ORDER

Service connection for a low back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


